OFmcR         OF THE ATI’ORNEY   GENERAL                      OF WxAR
                                           AUSTIN




Honorable Charles          T. Banister
Criminal Dietriot          Attorney
Coraloana, Texaa
Dear Sir:                                Oplnlon X0. O-3701
                                         Re: would It be legal to pay  -                                       .
                                               the trrivellng 6xpensels of                                   .~
                                               the ooimty judge where the
                                               oommlealonere~ oourt entered
                                               en order formally isstruotlng                                       .,
                                              ‘the oounty judge to make a
                                               rather dletant trip ror a
                                               epeolrlo   purpose dlreotlg
                                               oonneoted with. the oounty                                     :,,
                                                nllrare?
               Your letter        of June 17th oontaim                     the above queetion~               ;.; ->I
upon   whi&      you   repa+       the     opinion       or    this       &eparwnt     i   :,&:i&     ~7.:   1;::F~
our reoent inquiry             -oonoernlng      the apeolfio              purpose    of the strip,                 i
we niah       to aoknowledge       reoeipt           of your     letter       of June, 26th; : I::           :,:;ii’,
whereid you favor us .by stating                      the order ‘ae followa:                                    ;-..:
                                                                                                                 ...
                                                                                                             . . “.
             a:‘Motioo ~wa8made .by aomlaeloner           ?                                                        ,.,.
       eeoonded   by oommlsn5.oner                                                                               .~.
       oounty Iudge be intatru~
       Texas-, 2orthe   purpose of transaotlng  oertain .
       buelneaa in 6onneotion with the leeuanoe oi
       road bonds by Ravarro County and that all ex-
       penses or the oounty judge inoldent to said
       trip be pafd o~ut of the general fund of Havarro
       county.   Said motion oarrled una&nouBly.~~
          In t&e absence of a valid statute;  the oommlesione~s*
oourt has no authority  to allow any sums of money to Its mem-’
bers for expenaee and this department hae repeatedly  so ruled.
               We quote t&t? iollowtig                 from Texas Jurlsprudenoe,                    Vol.
2, Pa&a        563,4 and 5.